108 F.3d 338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Miguel Angel MIRA-CORPENO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70795.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 3, 1997.*Decided Feb. 10, 1997.

1
Petition to Review a Decision of the Board of Immigration Appeals, No. Aqs-jpv-ryc.

BIA

2
REVIEW DENIED.


3
Before:  BEEZER and KOZINSKI, Circuit Judges, and SHUBB,** District Judge.


4
MEMORANDUM***


5
The Board of Immigration Appeals correctly concluded that petitioner is ineligible for asylum or withholding of deportation because any threat to his safety stems not from political persecution, but from a personal vendetta between his family and a rival clan.  See Zayas-Marini v. INS, 785 F.2d 801, 806 (9th Cir.1986).  In reaching this conclusion, the Board thoroughly reviewed the record and provided "an adequate statement of reasons for its decision."  Ghaly v. INS, 58 F.3d 1425, 1430 (9th Cir.1995).


6
DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable William B. Shubb, Chief United States District Judge for the Eastern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3